El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
El apelante Luis Santos Burgos fué condenado a pagar una multa porque vendía carne a sabiendas de que estaba en descomposición y solicita que revoquemos la sentencia y *595lo absolvamos porque no se ba probado el hecho de que sa-bía el estado en que se hallaba esa carne. Por el mismo motivo el fiscal de esta Corte Suprema solicita también la absolución.
Hemos examinado la prueba que se presentó en el juicio y en efecto hay carencia absoluta de evidencia que tienda a probar ese extremo; prueba que es necesaria en esta clase de delito, según declaramos en el caso de El Pueblo v. Malos, 22 D. P. R. 649.
La sentencia apelada debe ser revocada y absolverse al apelante.

Revocada la sentencia apelada} absolviendo al acusado.

'Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.